 


 HR 2451 ENR: To designate the facility of the United States Postal Service located at 575 Dexter Street in Central Falls, Rhode Island, as the “Elizabeth Buffum Chace Post Office”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2451 
 
AN ACT 
To designate the facility of the United States Postal Service located at 575 Dexter Street in Central Falls, Rhode Island, as the Elizabeth Buffum Chace Post Office. 
 
 
1.Elizabeth Buffum Chace Post Office 
(a)DesignationThe facility of the United States Postal Service located at 575 Dexter Street in Central Falls, Rhode Island, shall be known and designated as the Elizabeth Buffum Chace Post Office.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Elizabeth Buffum Chace Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
